United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2892
                                   ___________

Linda L. Leonard,                       *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Scholastic, Inc.,                       *
                                        *       [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: June 6, 2005
                                Filed: June 8, 2005
                                 ___________

Before MELLOY, McMILLIAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Linda Leonard appeals from the district court’s1 adverse grant of summary
judgment in her claims of age discrimination and retaliation for protected activity.
Upon de novo review, see Evers v. Alliant Techsystems, Inc., 241 F.3d 948, 953 (8th
Cir. 2001) (standard of review), we affirm.

       Specifically, Leonard did not present evidence establishing a prima facie case
of age discrimination or retaliation. See Erenberg v. Methodist Hosp., 357 F.3d 787,

      1
      The Honorable Nanette K. Laughery, United States District Judge for the
Western District of Missouri.
793 (8th Cir. 2004) (elements of retaliation prima facie case); Dorsey v. Pinnacle
Automation Co., 278 F.3d 830, 836 (8th Cir. 2002) (age discrimination claims
brought under Missouri Human Rights Act subject to same analysis that controls
claims brought under federal Age Discrimination in Employment Act); Harlston v.
McDonnell Douglas Corp., 37 F.3d 379, 382 (8th Cir. 1994) (elements of age
discrimination prima facie case).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                       -2-